Title: From Elizabeth Palmer Cranch to Abigail Smith Adams, 2 July 1802
From: Cranch, Elizabeth Palmer
To: Adams, Abigail Smith



Madm:
Milton July 2d 1802.

The solicitude you express’d to have your little Susan learn dancing has induced me to make some inquiries, and has consequently led me to reflect more on the subject than I ever before had done; the result of those inquiries, and these reflections is, a decided opinion against introducing either music or dancing (as an Art) into this little seminary.
My daughter will give you my reasons, which I flatter myself will appear sufficiently strong, all circumstances considered.
With regard to our little pupil (Susan) I presume that the awkwardness of her air, and gait, arises more from mind than body, and a remidy properly and effectually applied to the former, would soon irradicate the defects of the latter.
She wants in my opinion one year’s close attention; to instill right principles, and proper motives for conduct; before the natural Volatility of her temper is encreased by those necessary but dangerous excitements, musick and dancing. She should not be indulged in going home, except in the Vacations, if you would wish her to make any improvement; I find it has a decided effect against their being able to fix to any point—and without this Power, the mind will continue Unstable as water and cannot Excell. Pardon, my dear and much honour’d Madm. the freedom of these incorrect and hasty observations, and do me the justice to believe that it mortifies me not a little, to find it out of my power to comply with your wishes, which would at all times give the sincerest / Pleasure to your ever obliged friend and / Obt: Servt:
Eliza Cranch